     Case 2:19-cv-04183-ODW-PLA Document 13 Filed 07/30/19 Page 1 of 2 Page ID #:25




1     Matthew A. Rosenthal (SBN 279334)
      matt@westgatelaw.com
2     Westgate Law
      16444 Paramount Blvd., Suite 205
3     Paramount, CA 90723
      Tel: (818) 200-1497
4     Fax: (818) 574-6022
      Attorneys for Plaintiff,
5     AMBER MORALES
6                     IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
7                              WESTERN DIVISION
8

9     AMBER MORALES,                           )   Case No. 2:19-cv-04183-ODW
                                               )   (PLAx)
10                                             )
                   Plaintiff;                  )   VOLUNTARY DISMISSAL OF A
11                                             )   CASE PURSUANT TO FED. R.
            v.                                 )   CIV. P. 41(a)(1)(A)(i)
12                                             )
                                               )
13    CITIBANK, N.A.                           )
                                               )
14                                             )
                   Defendant.                  )
15                                             )
                                               )
16                                             )
                                               )
17

18
            PLEASE TAKE NOTICE that Plaintiff, AMBER MORALES, pursuant to
19
      Fed. R. Civ. P. 41(a)(1)(A)(i), gives notice that she voluntarily dismisses all claims
20
      in this action as to herself in her individual capacity with prejudice. Defendant
21
      Citibank, N.A. has neither answered Plaintiff’s Complaint, nor filed a motion for
22
      summary judgment. Accordingly, this matter may be dismissed with prejudice
23
      without an Order of the Court.
24

25




                                            DISMISSAL
                                               -1-
     Case 2:19-cv-04183-ODW-PLA Document 13 Filed 07/30/19 Page 2 of 2 Page ID #:26




1                                            RESPECTFULLY SUBMITTED,
2
       DATED: July 30, 2019                   WESTGATE LAW
3

4                                             By:/s/ Matthew A. Rosenthal
5                                                    Matthew A. Rosenthal
                                                     Attorney for Plaintiff,
6                                                    AMBER MORALES
7

8

9

10

11                             CERTIFICATE OF SERVICE
12      I hereby certify that on July 30, 2019, I filed the forgoing document with the Clerk
13    of the Court using the CM/ECF System. Notice of said filing was served via e-mail
14    transmission to the following:
15                Andrew Moritz
                  Citibank, N.A.
16                14000 Citicards Way
                  Jacksonville, FL 32259
17                Andrew.moritz@citi.com
18
                                             By:/s/ Matthew A. Rosenthal
19                                                  Matthew A. Rosenthal
20

21

22

23

24

25




                                            DISMISSAL
                                               -2-
